DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 04/26/2021 
This application is a CIP of 16/505,645 now a PAT 11,017,562 
Claims 1 and 11 are independent
Claims 1-20 have been amended
Claims 1-20 are pending
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for adjusting an optical focus”, “means for generating a depth or voxel map” in claims 1-2, 5-8, 11 and 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16, of U.S. Patent Number 11,017,562 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: An imaging system  for producing images for a display apparatus , the imaging system comprising:
1. Patent 11,017,562 B2: An imaging system  for producing images for a display apparatus , the imaging system comprising:
at least one imaging unit  arranged to face a given real-world scene, a given imaging unit comprising:
at least one imaging unit  , given imaging unit comprising:
a camera;  
a camera;  
an optical element that comprises at least a first optical portion and a second optical portion having different focal lengths, wherein a first focal length of the first optical portion is smaller than a second focal length of the second optical portion; and
an optical element that comprises at least a first optical portion and a second optical portion having different focal lengths, and
means for adjusting an optical focus of the given imaging unit; and
means for adjusting an optical focus of the given imaging unit; and
a processor communicably coupled to the at least one imaging unit, wherein the processor is configured to:  obtain, from the display apparatus, information indicative of a gaze direction of a user;
a processor communicably coupled to the at least one imaging unit and said means for generating, wherein the processor is configured to:  obtain, from the display apparatus, information indicative of a gaze direction of a user;
determine, based on the gaze direction of the user, a region of interest within the given real-world scene; and
determine, based on the gaze direction of the user and the depth or voxel map of the given real-world scene, 
control the means for adjusting the optical focus of the given imaging unit, based on the focal lengths of the first optical portion and the second optical portion, to capture at least one warped image of the given real-world scene, the at least one warped image having a spatially-uniform angular resolution.
control the means for adjusting the optical focus of the given imaging unit, based on the focal lengths of the first optical portion and the second optical portion, to capture at least one warped image of the given real-world scene, the at least one warped image having a spatially-uniform angular resolution


2. Application: wherein the imaging system further comprises means for generating a depth or voxel map of the given real-world scene , wherein the processor is configured to: 
1. Patent 11,017,562 B2: means for generating a depth or voxel map of a given real-world scene,
determine, based on the depth or voxel map of the given real-world scene, an optical depth of at least one object present in the region of interest; and 
1. Patent 11,017,562 B2: an optical depth of at least one object present in a region of interest within the given real-world scene; and
control the means for adjusting the optical focus of the given imaging unit , based also on the optical depth of at least one object, to capture the at least one warped image of the given real-world scene.
1. Patent 11,017,562 B2: adjust the optical focus of the given imaging unit, based on the given optical depth, to capture the at least one warped image of the given real-world scene.



3. Application: wherein the at least one object comprises a first object and a second object , a first optical depth of the first object being different from a second optical depth of the second object, wherein the processor is configured to: 
1. Patent 11,017,562 B2: wherein the at least one object comprises a first object and a second object, a first optical depth of the first object being different from the second optical depth of the second object, wherein the processor is configured to:
select a given optical depth that lies between the first optical depth and the second optical depth; and
1. Patent 11,017,562 B2: select a given optical depth that lies between the first optical depth and the second optical depth; and
adjust the optical focus of the given imaging unit , based on the given optical depth, to capture the at least one warped image of the given real-world scene.
1. Patent 11,017,562 B2: adjust the optical focus of the given imaging unit, based on the given optical depth, to capture the at least one warped image of the given real-world scene.



4. Application: wherein the at least one object comprises a first object and a second object , a first optical depth of the first object being different from a second optical depth of the second object, 
2. Patent 11,017,562 B2: wherein the at least one object comprises a first object and a second object, a first optical depth of the first object being different from the second optical depth of the second object, 
the at least one imaging unit comprising a first imaging unit and a second imaging unit ,
2. Patent 11,017,562 B2: the at least one imaging unit comprising a first imaging unit and a second imaging unit ,
wherein the processor is configured to adjust an optical focus of the first imaging unit and an optical focus of the second imaging unit, based on the first optical depth and the second optical depth, to capture a first warped image and a second warped image of the given real-world scene , respectively.
2. Patent 11,017,562 B2:  wherein the processor is configured to adjust an optical focus of the first imaging unit and an optical focus of the second imaging unit, based on the first optical depth and the second optical depth, to capture a first warped image and a second warped image of the given real-world scene , respectively.



5. Application: wherein the means for adjusting the optical focus of the given imaging unit comprises at least one first actuator that, in operation, moves the optical element along an optical axis of the camera.
3. Patent 11,017,562 B2:  wherein the means for adjusting the optical focus of the given imaging unit comprises at least one first actuator that, in operation, moves the optical element along an optical axis of the camera.



6. Application: wherein the means for adjusting the optical focus of the given imaging unit comprises a focusing optical element along an optical axis of the camera.
4. Patent 11,017,562 B2: wherein the means for adjusting the optical focus of the given imaging unit comprises a focusing optical element and at least one second actuator that, in operation, moves the focusing optical element along an optical axis of the camera.



7. Application: wherein the optical element and the means for adjusting the optical focus of the given imaging unit are implemented together as a dynamically controllable optical element, the focal lengths of the first optical portion and the second optical portion of the optical element being dynamically changeable.
5. Patent 11,017,562 B2: wherein the optical element and the means for adjusting the optical focus of the given imaging unit are implemented together as a dynamically controllable optical element, the focal lengths of the first optical portion and the second optical portion of the optical element being dynamically changeable.




8. Application: wherein when controlling the means for adjusting the optical focus of the given imaging unit, the processor is configured to adjust, based on the gaze direction of the user, at least one focusing parameter of the optical element.
6. Patent 11,017,562 B2: wherein when controlling the means for adjusting the optical focus of the given imaging unit, the processor is configured to adjust, based on the gaze direction of the user, at least one focusing parameter of the optical element.



9. Application: wherein the first optical portion substantially surrounds the second optical portion, wherein the second focal length of the second optical portion is more than 1.25 times of the first focal length of the first optical portion.
7. Patent 11,017,562 B2: wherein the first optical portion substantially surrounds the second optical portion, wherein a first focal length of the first optical portion is smaller than a second focal length of the second optical portion.



10. Application: wherein the optical element is rotationally asymmetric, the given imaging unit comprising at least one third actuator associated with the optical element, wherein the processor is configured to control the at least one third actuator to adjust a rotational orientation of the optical element according to the gaze direction of the user.
8. Patent 11,017,562 B2: wherein the optical element is rotationally asymmetric, the given imaging unit comprising at least one third actuator associated with the optical element, wherein the processor is configured to control the at least one third actuator to adjust a rotational orientation of the optical element according to the gaze direction of the user.


Claim 11-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, of U.S. Patent Number 11,017,562 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art (as disclosed in the instant Specification) Fix et al. (U.S. Patent Publication Number 2017/0161951 A1).

Regarding Claim 1, Fix discloses an imaging system  for producing images for a display apparatus (Fig 1 discloses an example of virtual reality system), the imaging system comprising: 
at least one imaging unit (Fig 1 – imaging device 160) arranged to face a given real-world scene (In ¶0033 Fix discloses about objects in a scene presented by the electronic display element 102 into focus for user viewing the scene), a given imaging unit comprising:  
a camera (Fig 1 – imaging device 160);  
an optical element that comprises at least a first optical portion and a second optical portion having different focal lengths, wherein a first focal length of the first optical portion is smaller than a second focal length of the second optical portion (In ¶0029 Fix discloses the optics block 104 that has one or more lenses and discloses the variation of focal length of the optics block 104 and it is clearly seen that some focal length is smaller than the other); and 
means for adjusting an optical focus of the given imaging unit (Fig 1- varifocal actuation block 106 includes a varifocal element that causes optics block 104 to vary the focal length); and 
a processor communicably coupled to the at least one imaging unit (Fig 1 – Application store 152 has applications that are run by a processor), wherein the processor is configured to:  
obtain, from the display apparatus, information indicative of a gaze direction of a user (In ¶0051 Fix discloses that to determine the location or object within the virtual scene at which the user is looking, the headset tracks the location of the user’s eye.); 
determine, based on the gaze direction of the user, a region of interest within the given real-world scene (In ¶0051 Fix continues to disclose that the headset 100 includes a camera 502 for tracking the position of each eye 500 and captures images of the user’s eye and eye tracking module and determines the gaze lines 504 corresponding to a location where the user is looking based on the captured image.  Essentially this discloses the region of the user is looking and thus discloses the limitation); and  
control the means for adjusting the optical focus of the given imaging unit, based on the focal lengths of the first optical portion and the second optical portion, to capture at least one warped image of the given real-world scene, the at least one warped image having a spatially-uniform angular resolution (In Fig 4 and in ¶0049 Fix discloses process 400 for adjusting the focal length of optics block 104.  This may dynamically vary its focus to bring images presented to a user wearing the headset to bring images presented to a user into focus.  Additionally, eye tracking in combination allows blurring to be introduced as depth cues in images presented.).

Regarding Claim 5, Fix discloses wherein the means for adjusting the optical focus of the given imaging unit comprises at least one first actuator that, in operation, moves the optical element along the optical axis of the camera (In ¶0028 Fix discloses that the varifocal actuation block 106 may include actuators or motors that move the display and/or optical block 104 on a track to change the distance between them – which essentially discloses that it changes the focal length of the lens).

Regarding Claim 6, Fix discloses wherein the means for adjusting the optical focus of the given imaging unit comprises a focusing optical element and at least one second actuator that, in operation, moves the focusing optical element along an optical axis of the camera (In ¶0028 Fix discloses that the varifocal actuation block 106 may include actuators or motors that move the display and/or optical block 104 on a track to change the distance between them – which essentially discloses that it changes the focal length of the lens; Since Fix discloses “actuators” in plural, it is clear that he discloses a second actuator. Further in Figs 8A-8B and in ¶0059, he discloses an actuator to move the optics block 104 or display to adjust the power of optics block 104).

Regarding Claim 7, Fix discloses wherein the optical element and the means for adjusting the optical focus of the given imaging unit are implemented together as a dynamically controllable optical element, the focal lengths of the first optical portion and the second optical portion of the optical element being dynamically changeable (In ¶0028 Fix discloses that the varifocal actuation block 106 may include actuators or motors that move the display and/or optical block 104 on a track to change the distance between them – which essentially discloses that it changes the focal length of the lens).

Regarding Claim 10, Fix discloses wherein the optical element is rotationally asymmetric, the given imaging unit comprising at least one third actuator associated with the optical element, wherein the processor is configured to control the at least one third actuator to adjust a rotational orientation of the optical element according to the gaze direction of the user (In ¶0028 Fix discloses that the varifocal actuation block 106 may include actuators or motors.  Further in ¶0031 - ¶0033 Fix discloses the use of information for the position and orientation of the users eye to determine a 3D position or location of a virtual scene and applies a distortion correction corresponding to the 3D position of each of the user’s eye t a given point in time.  This is further discloses in ¶0049 - ¶0051).

Regarding Claim 11, this claim is a methods claim that has limitation similar to claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claims 15-17 and 20, these claims are methods claim that have limitation similar to claims 5-7 and 10.  Claims 15-17 and 20 is rejected on the same grounds as Claim 5-7 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Fix et al. (U.S. Patent Publication Number 2017/0161951 A1) in view of Jones et al. (U. S. Patent Publication Number 2019/0179409 A1).

Regarding Claim 2, Fix discloses wherein the imaging system further comprises means for generating a depth or voxel map of the given real-world scene (In ¶0062, Fix discloses that each state of optics block 104 corresponds to a focal length and eye position, provides a range of vergence depth, and is associated with specific positions of optics block 104), based also on the optical depth of at least one object, to capture the at least one warped image of the given real-world scene ((In Fig 4 and in ¶0049 Fix discloses process 400 for adjusting the focal length of optics block 104.  This may dynamically vary its focus to bring images presented to a user wearing the headset to bring images presented to a user into focus.  Additionally, eye tracking in combination allows blurring to be introduced as depth cues in images presented); but fails to clearly disclose wherein the processor is configured to determine, based on the depth or voxel map of the given real-world scene, an optical depth of at least one object present in the region of interest and control the means for adjusting the optical focus of the given imaging unit.
Instead in a similar endeavor, Jones discloses wherein the processor is configured to determine, based on the depth or voxel map of the given real-world scene, an optical depth of at least one object present in the region of interest and control the means for adjusting the optical focus of the given imaging unit (Jones disclose a head mounted display that provide used with wide field of view and high image resolution that have varying visual focus and various region of interest within their field of view.  In Fig 18 and in ¶0266 - ¶0272, Jones teaches that by employing both a depth map derived from image-data in combination with the location within the image to which the user’s gaze is directed through gaze tracking as well as the current focal depth, the system may derive the difference in depth between where the camera is currently focused versus where the user is gazing, and thus issue a focusing command to bring the gazed-at object into improved focus).
Fix and Jones are combinable because both are related to head mounted display. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the focal length using the depth map and user’s gaze information as taught by Jones in the imaging device disclosed by Fix. 
The suggestion/motivation for doing so would have been to “issue a focusing command to bring the gazed-at object into improved focus” as disclosed by Jones in ¶0270.
Therefore, it would have been obvious to combine Fix and Jones to obtain the invention as specified in claim 2.

Regarding Claim 8, Fix in view of Jones discloses wherein when controlling the means for adjusting the optical focus of the given imaging unit, the processor is configured to adjust, based on the gaze direction of the user, at least one focusing parameter of the optical element (Jones: In Fig 18 and in ¶0266 - ¶0272, Jones teaches that by employing both a depth map derived from image-data in combination with the location within the image to which the user’s gaze is directed through gaze tracking as well as the current focal depth, the system may derive the difference in depth between where the camera is currently focused versus where the user is gazing, and thus issue a focusing command to bring the gazed-at object into improved focus).

Regarding Claim 12, this claim is a methods claim that has limitation similar to claim 2.  Claim 12 is rejected on the same grounds as Claim 2.

Regarding Claim 18, this claim is a methods claim that has limitation similar to claim 8.  Claim 18 is rejected on the same grounds as Claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Fix et al. (U.S. Patent Publication Number 2017/0161951 A1) in view of Chang. (U. S. Patent Publication Number 2014/0153102 A1).  Claims 9 and 19 do not corresponding disclosure in Application 16/505,645 and therefore does not get the Priority date of the previous Application.

Regarding Claim 9, Fix fails to clearly disclose wherein the first optical portion substantially surrounds the second optical portion, wherein the second focal length of the second optical portion is more than 1.25 times of the first focal length of the first optical.
Instead in a similar endeavor, Chang discloses wherein the first optical portion substantially surrounds the second optical portion (In fig 2C Chang discloses where lens 120 (focal length f1) surrounds lens 130 (focal length f2)), wherein the second focal length of the second optical portion is more than 1.25 times of the first focal length of the first optical (In ¶0046 - ¶0051, Chang teaches that the ratio of f2/ f1 is between 0.9 to 1.1).  Fix in view of Chang discloses the claimed invention except for the ratio being more than 1.25.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio more than 1.25, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Fix and Jones are combinable because both are related to head mounted display. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the ratio of focal length as taught by Chang in the imaging device disclosed by Fix. 
The suggestion/motivation for doing so would have been to “allow the human eye to observe a clear image displayed on the display” as disclosed by Chang in ¶0049.
Therefore, it would have been obvious to combine Fix and Chang to obtain the invention as specified in claim 9.

Regarding Claim 19, this claim is a methods claim that has limitation similar to claim 9.  Claim 19 is rejected on the same grounds as Claim 9.

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Eromaki et al. (U.S. Patent Publication Number 2014/0146223 A1) discloses methods, apparatus and programs comprising one or more optical elements, a first actuator and a second actuator.  The first and second actuator may be biased such that, when no electrical power is supplied to the first and second actuator, they bring the one or more optical elements to a rest position from which one or more optical elements are driven.
Yang et al. (U.S. Patent Publication Number 2021/0223547 A1) discloses a data space such as a virtual/augmented reality environment is generated, through which a viewer/point of view may move. The physical world motion of a display outputting the data space is sensed, received, or computed. The motion of a physical world environment in which the display also is sensed, received, or computed. An output adjustment is determined from the display and environment motions, typically being equal to the environment motion(s). Motion of a point of view within the data space to be outputted by the display is determined. The viewpoint motion corresponds with the display motion within physical space adjusted by the output adjustment. At least part of the data space is outputted to the display from the point of view. The point of view is navigated through the data space according to the viewpoint motion .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 9, 2022